Title: To Benjamin Franklin from Jean-François Fournier, 2 December 1784
From: Fournier, Jean-François
To: Franklin, Benjamin


				
					
						Monsieur
						ce 2 Xbre. 1784:
					
					Permettez-moi d’avoir l’honneur de vous écrire pour m’informer de létat de vôtre santé, et en même temps vous proposer mes services ayant appris que vous aviez deissein de faire apprendre la Gravure à Mr votre petit fils. Comme la gravure est l’ame et le premier principe de létat de la fonte des Caractères d’imprimerie, parce que pour être véritablement bon fondeur, primo. l’on commence à graver, frapper le poincons lorsquil est fait et justifier la matrice étant bien frappé, alors on présente la matrice au moule pour la fondre et connoitre par la son dégré d’enfoncement dans la matrice pour former la hauteur en papier quelconque. En même temp on apprend la dégration des proportion pour les forces de corps des caractères et les calibres quil faut faire juste pour y verifier l’œil de chacque sorte de lettre soit grosse ou petite, toute ses sortes de choses sont nécessaire a scavoir ensemble pour former un véritable artiste dans la fonderie et être à même de connoit lesprit de létat. Sçavoir aussi arranger un moule parfaitement pour la force des Corp, la hauteur en papier et l’ajuster de pied en tête tant pour sa force de corp que pour la froterie de maniere que lorsqu’un moule est parfait, le poincons et la matrice bien faite l’ouvrage ou la lettre qui sort du moule est plus d’amoitie faite c’est a dire qu’après que la lettre est gravé, frappé, justifié fondu froté et compposé la derniere main qui est l’appret, comme la couppe et la visite des lettre dans son prototype des forces de Corp n’en devien que plus aisé et parfaite pour servir a l’imprimerie l’opperation du fondeur etant fini dans toutes sa perfection. Et l’impression bien conduit c’est le moyen de faire des ouvrages parfaites et qui pouvoit être goute de tous les amateur des sciençes et des Art Car rien n’est plus flateur davoir dans ses main un livre bien imprimé en beau

caractère et beau papier le tout en est plus agréable a la vue enfin Mr si c’est votre bon cœur et Vôtre bonne Voloté, je vous en demende la préference et vous en aurez toute ma vie toute la reconnoissance possible si vous m’en jugé Capable ce qu’attendant par votre réponce.
					Je lhonneur d’être bien sincerement avec tous le respet Monsieur Vôtre trés humble et trés Obeissant serviteur
					
						J. F. Fournier LainéGraveur du Roy
					
				
				
					rüe st. victor à l’hotel du chariot d’Or prés la rüe des Boullanger a Paris
				
			 
				Addressed: A Monsieur / Monsieur Franklin Envoyé / Extraordinaire de L’amérique / à Passy / fournier R St Victor
			